DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
Claims 1-28, 30, 33-37, 39-42 and 44-66 are canceled.
Claims 67-72 are new.
Claims 1 and 31-32 are currently amended.
Claims 29, 31-32, 38, 43 and 67-72 are pending and are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claim 29 as currently amended under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment of claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 31-32, 38, 43 and 67-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Halluin (U.S. Patent Application Publication No. 2015/0184171, published Jul. 2, 2015) in view of Church et al. (U.S. Patent Application Publication No. 2016/0168592, published Jun. 16, 2016) and Shan et al. (Targeted genome modification of crop plants using a CRISPR-Cas system. Nat. Biotechnol. 2013 Aug;31(8):686-8; published 08 August 2013), and further in view of Connett-Porceddu et al. (U.S. Patent No. 6,518,485, issued Feb. 11, 2003).
Claim 29 as currently amended is drawn to a method for editing a nucleotide sequence in the genome of a plant cell, the method comprising:
(a)    introducing at least one guide RNA and at least one polynucleotide modification template by particle bombardment into embryogenic plant cells comprising at least one Cas endonuclease, wherein the Cas endonuclease and guide RNA form a complex that introduces a double-strand break at a target site in the genome of the embryogenic plant cells at a target site mutation frequency of at least 10.1%, and wherein said polynucleotide modification template comprises at least one nucleotide substitution, insertion, deletion, or a combination thereof, as compared to the sequence of the target site; 
(b)    obtaining tissue from at least one of the embryogenic plant cells and incubating the tissue under conditions suitable for regeneration; and 
(c) obtaining a plant from the tissue wherein the plant comprises an edited nucleotide sequence introduced at the target site in the genome of at least one cell of the plant.
Claim 31 as currently amended is drawn to the method of claim 29, wherein the edited nucleotide sequence is selected from the group consisting of: a promoter sequence, a terminator sequence, a regulatory sequence, a splice site, a coding sequence, a polyubiquitination site, an intron site, an intron enhancing motif, and a gene of interest.
Claim 32 as currently amended is drawn to the method of claim 31, wherein the gene of interest is an enolpyruvylshikimate-3-phosphate synthase (EPSPS) gene or an acetolactate synthase (ALS) gene.
Claim 38 is drawn to the method of claim 29, wherein the Cas endonuclease is a Cas9 endonuclease.
Claim 43 as currently amended is drawn to the method of claim 29, wherein the at least one nucleotide substitution, insertion, deletion, or a combination thereof is not a modification at said target site.
New claim 67 is drawn to the method of claim 29, wherein the embryogenic plant cells comprise somatic embryos.
New claim 68 is drawn to a method for editing a nucleotide sequence in the genome of a plant cell, the method comprising:
(a) introducing at least one guide RNA and at least one polynucleotide modification template by particle bombardment or bacterial-mediated transformation into plant embryos comprising at least one Cas endonuclease, wherein the Cas endonuclease and guide RNA form a complex that introduces a double-strand break at a target site in the genome of the plant embryos at a target site mutation frequency of at least 33%, and wherein the polynucleotide modification template comprises at least one nucleotide substitution, insertion, deletion, or a combination thereof, as compared to the sequence of the target site;
(b) obtaining tissue from at least one of the plant embryos and incubating the tissue under conditions suitable for regeneration; and
(c) obtaining a plant from the tissue, wherein the plant comprises an edited nucleotide sequence introduced at the target site in the genome of at least one cell of the plant.
New claim 69 is drawn to the method of claim 68, wherein the edited nucleotide sequence is selected from the group consisting of: a promoter sequence, a terminator sequence, a regulatory sequence, a splice site, a coding sequence, a polyubiquitination site, an intron site, an intron enhancing motif, and a gene of interest.
New claim 70 is drawn to the method of claim 69, wherein the gene of interest is an enolpyruvylshikimate-3-phosphate synthase (EPSPS) gene or an acetolactate synthase (ALS) gene.
New claim 71 is drawn to the method of claim 68, wherein the Cas endonuclease is a Cas9 endonuclease.
New claim 72 is drawn to the method of claim 68, wherein the at least one nucleotide substitution, insertion, deletion, or a combination thereof is not a modification at said target site.
D’Halluin teach a method for modifying the genome of a plant cell at a preselected site, comprising the steps of: a. Contacting a plant cell with a bacterium capable of directing the transfer of defined DNA molecules from said bacterium into the genome of said plant cell, said bacterium comprising i. a first defined DNA molecule comprising a chimeric gene encoding a plant-functional non-naturally occurring DSBI enzyme, said DSBI enzyme being capable of recognizing and inducing a double stranded DNA break at a recognition site located at or in the vicinity of said preselected site, said chimeric gene comprising the following operably linked elements: 1. a plant expressible promoter; 2. a DNA region encoding a DSBI enzyme; 3. a plant-functional 3' termination and polyadenylation region; and ii. a second defined DNA molecule comprising a repair DNA molecule for use as a template for repair of said double stranded DNA break. b. Selecting a plant cell wherein said repair DNA has been used as a template for repair of the double stranded DNA break, said repair of said double stranded DNA break resulting in a modification of said genome at said preselected site, wherein said modification is selected from i. a replacement of at least one nucleotide; ii. a deletion of at least one nucleotide; iii. an insertion of at least one nucleotide; or iv. any combination of i.-iii (claims 1 and 7; paragraph [0015]). The non-naturally occurring DSBI enzyme can be a Cas9 Cas endonuclease of the CRISP/Cas system that employs an RNA molecule to guide the cleavage of the Cas9 Cas endonuclease (paragraph [0029]). The plant cell can be an embryogenic plant cell (paragraphs [0044], [0045]). The repair DNA molecule can comprise a DNA molecule of interest that is an herbicide tolerance gene (claims 8 and 9). The herbicide tolerance gene can be an enolpyruvylshikimate-3-phosphate synthase (EPSPS) gene or an acetolactate synthase (ALS) gene (paragraphs [0056], [0059]). The method can comprise the further step of growing said selected plant cell into a plant (claim 14), and the DSBI enzyme encoding gene and the modification can genetically segregate in progeny of a plant regenerated from the selected plant cell (claim 15). The preselected site may be a gene or a regulatory element (paragraph [0047]). The double stranded break at or in the vicinity of the preselected site can also facilitate replacement of a DNA region in the vicinity of the site of double strand break induction for a DNA of interest using a repair DNA (paragraph [0047]). D’Halluin also teach that direct DNA delivery techniques including particle bombardment can be used to deliver a DNA molecule encoding a DSBI enzyme to a plant cell (paragraphs [0007], [0014], [0033], [0138]). 
D’Halluin do not teach a method in which a guide RNA and a polynucleotide modification template are introduced into a plant cell that comprises a Cas endonuclease, or a method in which a guide RNA and a polynucleotide modification template are introduced into somatic embryos, or an achieved target site mutation frequency (i.e., double-strand break frequency) between 10.1% and 33.5% in embryogenic suspension cultures using a guide RNA/Cas system.
Church et al. teach methods for editing a nucleotide sequence in the genome of a cell, including a eukaryotic cell and a plant cell,  by introducing a nucleic acid encoding a guide RNA and a polynucleotide modification template into a cell expressing a Cas9 Cas endonuclease (claims 1, 3, 4, 5, 8, 13). Church et al. exemplify their methods by targeting thermotolerance genes in yeast (Example III).
Shan et al. teach a method for modifying an OsPDS or an OsBADH2 nucleotide sequence in the genome of a rice plant cell by introducing a plasmid encoding a guide RNA and a plasmid encoding a Cas9 Cas endonuclease by particle bombardment into an embryogenic plant cell, obtaining an embryogenic plant tissue from the embryogenic plant cell and incubating under conditions suitable for regeneration, and obtaining a whole plant from the plant tissue wherein the plant comprises the nucleotide sequence modification introduced at the target site in the genome of at least one cell of the plant (page 686 column 3 second full paragraph; Supplementary Materials: Biolistic transformation, also citing Li et al. An improved rice transformation system using the biolistic method. Plant Cell Reports 12, 250-255 (1993).)
Connett-Porceddu et al. teach a method in which nucleic acid molecules are introduced into somatic embryos by particle bombardment (claim 1).
Given the teachings of D’Halluin that the genome of a plant cell can be modified at a preselected site by introducing into an embryogenic plant cell via bacterial-mediated transformation a genetic construct that expresses the components of the CRISPR/Cas system and a genetic construct that expresses a repair DNA molecule, and that the plant cell can be regenerated into a plant comprising the modification, given the teachings of D’Halluin that direct DNA delivery techniques including particle bombardment can also be used to deliver a DNA molecule encoding a DSBI enzyme to a plant cell, given the teachings of Church et al. that a nucleotide sequence in the genome of a cell, including a eukaryotic cell and a plant cell, can also be edited by introducing a nucleic acid encoding a guide RNA and a polynucleotide modification template into a cell that expresses a Cas9 Cas endonuclease, given the teachings of Shan et al. that an OsPDS or an OsBADH2 nucleotide sequence in the genome of a rice plant cell can be modified by introducing a plasmid encoding a guide RNA and a plasmid encoding a Cas9 Cas endonuclease by particle bombardment into an embryogenic plant cell, and given the teachings of Connett-Porceddu et al. that nucleic acid molecules can be introduced into somatic embryos by particle bombardment, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the genome of a plant cell at a preselected site by introducing via bacterial-mediated transformation or via particle bombardment a nucleic acid encoding a guide RNA and a polynucleotide modification template into an embryogenic plant cell, including an embryogenic plant cell comprised by a somatic embryo, that expresses a Cas9 Cas endonuclease, and to subsequently regenerate the plant cell into a plant comprising the modification. 
The prior art apprised a person having ordinary skill in the art that the order in which the components necessary to alter a nucleotide sequence in the genome of a plant (a guide RNA, a Cas endonuclease and optionally a polynucleotide modification template) are introduced into a plant cell could be varied, and a person having ordinary skill in the art would have thus recognized the introduction of a guide RNA and a polynucleotide modification template into a plant cell that comprises a Cas endonuclease as one choice among a finite number of possible ways to introduce these necessary components into a plant cell. 
Additionally, one skilled in that art also would have had a reasonable expectation of success that the genome of a plant cell could be modified at a preselected site by introducing via bacterial-mediated transformation or via particle bombardment a nucleic acid encoding a guide RNA and a polynucleotide modification template into an embryogenic plant cell that expresses a Cas9 Cas endonuclease, including an embryogenic plant cell comprised by a somatic embryo, and that the plant cell or somatic embryo could subsequently be regenerated into a plant comprising the modification, given the success of Church et al. in targeting thermotolerance genes in yeast cells expressing a Cas9 Cas endonuclease, and given the success of Shan et al. teach in targeting OsPDS and OsBADH2 genes in embryogenic rice plant cells and subsequently regenerating the cells into plants.
Further, while the prior art does not explicitly teach a specific achieved target site mutation frequency (i.e., double-strand break frequency), the prior art need not teach a specific achieved target site mutation frequency in order to render the claimed invention obvious, because the achieved target site mutation frequency is a consequence of practicing the claimed method, and the prior art teaches all the materials and method steps necessary to practice the claimed method.
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. 
Applicant respectfully disagrees  with the rejection at least for the reasons that follow. Applicant points out that they have demonstrated using a guide RNA/Cas system in plant cells to provide genome cleavage specificity that results in a high frequency of double-strand breaks at a DNA target site, thereby enabling efficient gene editing. Among the various illustrated embodiments disclosed and described in the application, as a representative sample, in Example 20, Applicant achieved a target site mutation frequency (i.e., double-strand break frequency) between 10.1% and 33.5% in embryogenic suspension cultures using a guide RNA/Cas system. Applicant maintains that achieving this high frequency of Cas endonuclease-mediated double-strand break in a plant genome was unexpected prior to Applicant’s disclosure and has not been disclosed or suggested in the cited references. Applicant notes that the Office concedes D’Halluin does not teach a method in which a guide RNA and a polynucleotide modification template are introduced into a plant cell that comprises a Cas endonuclease, and Applicant maintains that as such, D’Halluin does not disclose, teach, or suggest, a method in which a Cas endonuclease and a guide RNA form a complex that introduces a double-strand break at a target site in the genome of embryogenic plant cells at a target site mutation frequency of at least 10.1%.
Applicant also notes that the Office asserts Church teaches methods for editing a nucleotide sequence in the genome of a cell, including a eukaryotic cell and a plant cell, by introducing a nucleic acid encoding a guide RNA and a polynucleotide modification template into a cell expressing a Cas9 endonuclease, and Applicant maintains that Church lacks any enabling disclosure such as experimental data related to using a guide RNA/Cas system in plant cells. Applicant additionally notes that the Office even acknowledges that, “Church et al. exemplify their methods by targeting thermotolerance genes in yeast” (i.e., non-plant cells). Applicant maintains, therefore, that Church cannot cure the deficiencies in D’Halluin at least because Church does not teach a method in which a Cas endonuclease and a guide RNA form a complex that introduces a double-strand break at a target site in the genome of embryogenic plant cells at a target site mutation frequency of at least 10.1%.
Applicant additionally notes that the Office asserts Shan teaches a method for modifying an OsPDS or an OSBADH2 nucleotide sequence in the genome of a rice plant cell by introducing a plasmid encoding a guide RNA and a plasmid encoding a Cas9 Cas endonuclease by particle bombardment into an embryogenic plant cell, and Applicant maintains that Shan lacks any mention of Cas endonuclease-mediated double- strand break frequency. Applicant maintains that as such, Shan cannot cure the deficiencies in D’Halluin and Church at least because Shan does not teach a method in which a Cas endonuclease and a guide RNA form a complex that introduces a double-strand break at a target site in the genome of embryogenic plant cells at a target site mutation frequency of at least 10.1%.

Applicant's arguments are not persuasive. 
With respect to Applicant’s argument that the cited references do not render the claimed invention obvious because the claims embody unexpected results in the form of an achieved target site mutation frequency (i.e., double-strand break frequency) between 10.1% and 33.5% in embryogenic suspension cultures using a guide RNA/Cas system, this is not persuasive, because Applicant does not provide sufficient evidence that the differences between the properties of the claimed invention and the prior art are in fact unexpected and unobvious and of both statistical and practical significance. 
With respect to Applicant’s argument that the cited references do not render the claimed invention obvious because the claims embody unexpected results in the form of an achieved target site mutation frequency (i.e., double-strand break frequency) between 10.1% and 33.5% in embryogenic suspension cultures using a guide RNA/Cas system, this is also not persuasive,  because the methods used in Example 20 to achieve asserted unexpected results are not commensurate in scope with the claimed invention. The rejected claims allow for the introduction of any type of guide RNA and any type of at least one polynucleotide modification template by particle bombardment into embryogenic cells from any type of plant comprising any Cas or Cas9 endonuclease, as well as the introduction of any type of guide RNA and any type of at least one polynucleotide modification template by particle bombardment or by bacterial-mediated transformation into plant embryos from any type of plant comprising any Cas or Cas9 endonuclease. By contrast, the asserted unexpected results were observed when introducing into soybean somatic embryos by particle bombardment four different expression cassettes comprising guide RNAs specific for four different genomic loci in combination with a single soybean codon optimized Cas9 endonuclease expression cassette and one of two different donor repair DNAs (Example 19).
With respect to Applicant’s argument that the cited references do not render the claimed invention obvious because the cited references do not teach the required target site mutation frequency (i.e., double-strand break frequency) between 10.1% and 33.5% in embryogenic suspension cultures using a guide RNA/Cas system, this is not persuasive, because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662